Case: 16-40660      Document: 00514037233         Page: 1    Date Filed: 06/16/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-40660                                   FILED
                                  Summary Calendar                             June 16, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
JOHNNY JACKSON,

                                                 Petitioner-Appellant

v.


CHARLES A. DANIELS, Warden,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 1:15-CV-36


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Johnny Jackson, federal prisoner # 00220-748, is serving a 100-year
sentence for various offenses related to his role in a drug conspiracy. He now
appeals the district court’s dismissal of his 28 U.S.C. § 2241 petition. He
argues that he received an illegal sentence because, he contends, it was higher
than the statutory maximum sentence and was based on a Guidelines range



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 16-40660   Document: 00514037233    Page: 2   Date Filed: 06/16/2017


                                 No. 16-40660

that also exceeds the statutory maximum sentence. We review the district
court’s legal determinations de novo and its factual findings for clear error.
Padilla v. United States, 416 F.3d 424, 425 (5th Cir. 2005).
       Generally a federal prisoner must seek relief under 28 U.S.C. § 2255 if
he wishes to challenge his conviction or sentence. Id. at 425–26. Nevertheless,
he may raise claims in a Section 2241 petition where the remedy under
Section 2255 is inadequate or ineffective and thus the claims fall within the
savings clause of Section 2255(e). Id. at 426. He must establish that his claims
(1) are based on a retroactively applicable Supreme Court decision that
establishes that he may have been convicted of a nonexistent offense and (2)
were foreclosed by circuit law at the time of his trial, direct appeal, or first
Section 2255 motion. See Reyes-Requena v. United States, 243 F.3d 893, 904
(5th Cir. 2001). To meet the first prong, he must show “that based on a
retroactively applicable Supreme Court decision, he was convicted for conduct
that did not constitute a crime.” Jeffers v. Chandler, 253 F.3d 827, 831 (5th
Cir. 2001).
       Jackson does not argue that he was convicted of a now non-existent
offense.    Instead, he asserts that his sentence was illegal because the
Guidelines range and the prison term he ultimately received exceeded the
statutory maximum sentence. However, a challenge to the legality of the
sentence does not fall within the savings clause. See Padilla, 416 F.3d at 426–
27.
       AFFIRMED.




                                       2